Citation Nr: 9921139	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1972 to October 1975.

By rating decisions in September 1977, September 1989 and 
February 1994, entitlement to service connection for a heart 
disorder was denied.  The veteran received written notice of the 
February 1994 rating decision in March 1994.  The veteran did not 
file a timely appeal therefrom and that decision is final.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") indicated that in determining whether new and 
material evidence has been submitted, it is necessary to consider 
the evidence added to the record since the last time a claim was 
denied on any basis.  

The current claim arises from an October 1995 rating decision of 
the Providence, Rhode Island Regional Office (RO), which again 
denied the veteran's claim of entitlement to service connection 
for a heart disorder.  Thus, the Board will address the issue of 
whether new and material evidence has been submitted since the 
last prior final rating decision in February 1994.

In June 1998, the Board issued a decision that determined that 
new and material evidence had not been submitted sufficient to 
reopen the veteran's claim of entitlement to service connection 
for a heart disorder.  The veteran filed an appeal to the Court 
and, in December 1998, the parties submitted a joint motion for 
remand to the Court.  The case is again before the Board pursuant 
to a December 9, 1998 Order of the Court wherein the June 1998 
Board decision was vacated and the case was remanded to the Board 
for readjudication in accordance with the joint motion for 
remand.



FINDINGS OF FACT

1.  The issue of entitlement to service connection for a heart 
disorder was last denied by rating decision in February 1994.

2.  The veteran did not timely appeal that determination and it 
became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection for 
a heart disorder is plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 rating decision 
that denied entitlement to service connection for a heart 
disorder is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).   

2.  The claim of entitlement to service connection for a heart 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that on the May 1972 enlistment 
examination, the heart was normal on clinical evaluation.  The 
veteran reported a history of chest pain or pressure and heart 
trouble.  Although the veteran reported a history of heart 
murmur, the physician could not detect a murmur at that time.

A September 1975 hospital summary reflects that the veteran was 
an inpatient from July to September 1975.  The veteran's chief 
complaint was a heart murmur.  A heart murmur was found on 
examination in July 1975.  X-rays of the chest revealed prominent 
pulmonary vascularity with evidence of left to right shunt.  Easy 
fatigability was reported; otherwise, the veteran was 
asymptomatic.  In July 1975, cardiac catheterization was 
performed followed by right anterior thoracotomy with a total 
cardiopulmonary bypass using right femoral profusion, and right 
atriotomy repair of the secundum atrial septal defect by primary 
closure.  Thereafter, the veteran was separated from service.

On VA hospitalization in February 1976, the veteran complained of 
chest pain.  Medical history included cardiomegaly and heart 
murmur of 6 years duration with an atrial septal defect diagnosed 
and surgically repaired in July 1975.  Following this surgery, 
the veteran had done well leading a normal active life until 10 
days prior to admission when she developed an upper respiratory 
infection.  A right side chest pain developed with associated 
exertional shortness of breath.  X-rays of the chest showed 
bilateral pleural effusions.  The diagnoses were viral syndrome 
or post-pericardiectomy syndrome, and status post atrial septal 
defect repair.  

A May 1976 VA hospital summary shows that the veteran complained 
of pleuritic chest pain of 4 days duration.  Medical history 
included a heart murmur and an enlarged heart since late 
childhood.  On examination, a murmur was felt to be significant.  

The veteran filed an initial claim of entitlement to service 
connection for residuals of surgery for the repair of an atrial 
septal defect in May 1977.

On VA examination in August 1977, complaints included pain in the 
incisional area with exertion.  There was occasional chest pain.  
The diagnosis was residuals of atrial septal defect repair.

By rating decision in September 1977, service connection for a 
heart disorder was denied on the basis that the veteran's 
disability was congenital in nature and had not been aggravated 
during service.  

An April 1989 statement from Michael Higgins, M.D., indicates 
that the veteran was under his treatment with a history of 
supraventricular tachycardia.  Recent physical examination and 
laboratory testing had been within normal limits.

Received in April 1989 was a September 1977 VA hospital summary.  
Chest x-rays showed an enlarged pulmonary artery.   

In July 1993, records were received from Norwood Hospital.  A 
June 1986 summary shows that complaints included dyspnea, 
palpitations, and chest pain with exertion.  There were previous 
episodes of pleural pericarditis, the first occurring apparently 
after an episode of pneumonia following cardiac surgery.  The 
last episode of supraventricular tachycardia occurred in April 
1985.  The diagnoses were questionable pericarditis, history of 
atrial septal defect repair, and history of supraventricular 
tachycardia.  An echocardiogram report in June 1986 was 
interpreted as showing right ventricular hypertrophy with 
possible right ventricle volume overload although the septal 
motion may have related to post cardiac surgery, and possible 
small residual interatrial defect.  

By rating decision in February 1994, the RO denied the veteran's 
request to reopen her claim on the basis that there was no 
evidence of the incurrence or aggravation of a heart disorder 
during military service or within one year of separation.  Based 
on this determination, service connection for a heart disorder 
remained denied.  The veteran failed to take any action with 
respect to the February 1994 denial of her claim; thus, that 
decision became final a year after the mailing of notification of 
the decision to her in March 1994.  38 C.F.R. §§  3.104, 20.302 
(1998).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  
In order to reopen her claim, the veteran must present or secure 
new and material evidence with respect to the disallowed claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides that, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  The regulations provide that new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  Current caselaw provides for a three-step analysis when 
a claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, it must 
be determined immediately upon reopening whether, based upon all 
the evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if 
the claim is well grounded, the merits of the claim must be 
evaluated after ensuring the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; that 
is, whether in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would change 
the outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test was 
overruled in the Hodge case cited above and thus will not be 
utilized in this decision.

Since the February 1994 rating denial, the additional evidence 
submitted consists of the following.  Records from Cape Cod 
Hospital dated in August 1994 were received in October 1995.  An 
August 1994 report shows that the veteran's history included 
arrhythmia.  The veteran had been alright until May 1993 when she 
had prolonged arrhythmia and received emergency care.  Several 
months prior to hospitalization, the veteran started to notice 
increasingly frequent symptoms of chest discomfort.  Chest x-rays 
showed borderline cardiomegaly without evidence of congestive 
heart failure, infiltrate, or effusion.  

Also received in October 1995 was an August 1995 statement from 
Richard B. Zelman, M.D.  Dr. Zelman reported that the veteran had 
been his patient since September 1993.  She had chest pain 
syndrome that did not appear to be ischemic, though 
musculoskeletal, and it was likely related to her surgery.  The 
veteran also had problems with likely tachy brady, sick sinus 
syndrome, and evidence of atrial tachycardia in the form of 
paroxysmal atrial fibrillation.  Symptoms were also highly 
suggestive of bradycardia.  Permanent pacing might be required.  

The veteran indicated in an October 1995 statement that she had 
entered service in 1972 in excellent condition with no heart 
problems.  It was her belief that her current heart problems 
resulted from the inservice surgery.  She indicated that she had 
walking pneumonia and fluid around the heart in October 1975.  
She felt that her heart may have been damaged when she was sent 
home from Walter Reed Hospital in this condition.  

A July 1995 Social Security Administration (SSA) decision was 
received in December 1995.  The veteran was awarded disability 
benefits with a primary diagnosis of affective disorder and a 
secondary diagnosis of congenital anomalies of the heart.

A January 1996 statement from Dr. Zelman noted that the veteran 
had recently been documented with sick sinus syndrome with 
bradycardia/tachycardia and atrial fibrillation.  These findings 
were almost certainly related to the closure of the atrial septal 
defect performed in 1975.  It was further opined that the 
likelihood of atrial dysrhythmia in a person with atrial septal 
defect, with or without repair, was extremely high over the years 
to come.  

On VA examination in December 1996, the physician noted that it 
was unclear whether the atrial septal defect repair in 1975 was 
primum or secundum, but it was presumably primum.  A Thallium 
stress test performed in 1994 was negative for ischemia.  The 
diagnosis was status post atrial septal defect repair in 1975.  
There was also paroxysmal atrial failure.  This may have been 
associated with the atrial septal defect independent of the 
surgery.  The examiner concluded that there was no clear evidence 
that this condition had been aggravated by surgery.  It was not 
clear that chest pain syndrome was related to surgery.  This 
conclusion was based on a review of the claims file.

In October 1997, the veteran testified that she had been 
diagnosed with a heart murmur as a teenager, but she had not 
received medication or treatment.  She had experienced fatigue, 
lightheadedness, and dizziness at times.  On the 1975 separation 
examination, bleeding from a heart valve that flowed into the 
lungs was noted.  She elected to have surgery as she had been 
given a life expectancy of 28 years if surgery was not performed.  
She further testified that she could not recall whether anyone 
had told her that her current heart problems were related to the 
heart murmur prior to service.  During treatment over the prior 5 
years at Cape Cod Hospital, an ablation of a defective part of 
the heart had been discussed.  Use of a pacemaker was a 
possibility.  She alleged that the recent VA examination was 
inadequate.  It was the veteran's opinion that her heart problem 
had been missed when she entered service and the rigors of basic 
training aggravated her heart disability to the point where 
immediate surgery was needed.  

Received in October 1997 was an August 1997 statement from Dr. 
Zelman.  The veteran had chest pain syndrome that did not appear 
to be ischemic, though musculoskeletal, and was likely related to 
surgery.  She also had problems with what was likely tachy brady, 
sick sinus syndrome and paroxysmal atrial fibrillation.  
Permanent pacing might be required.  The veteran had not 
manifested evidence of recurrent flow through the atrial septal 
defect.  She required clinical follow-up on a relatively frequent 
basis.  

The additional evidence submitted in the form of statements from 
Dr. Zelman in August 1995, January 1996 and August 1997 
constitutes evidence that was not previously considered which 
bears directly and substantially on the specific issue under 
consideration; that is, whether a heart disorder was incurred in 
or aggravated during service.  Dr. Zelman has opined that chest 
pain syndrome was likely related to service.  He has further 
opined that sick sinus syndrome with bradycardia and atrial 
fibrillation were almost certainly related to the closure of the 
atrial septal defect performed in service in 1975.  This is 
evidence which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156.  Dr. Zelman's 
statements therefore constitute new and material evidence and the 
veteran's claim is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  To sustain a well-grounded 
claim, the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of whether 
a claim is well grounded is legal in nature.  King v. Brown, 5 
Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet.  App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves a 
question of either medical causation or diagnosis, medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. 
App. 359 (1995).

As detailed above, service connection will be granted when the 
evidence establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if preexisting such service, was 
aggravated by service.  In this case, Dr. Zelman's recent 
statements constitute plausible competent medical evidence to 
support the veteran's claim that a current heart disorder was 
incurred in or aggravated by service.  Accordingly, the Board 
finds that the veteran's claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due process 
issue which was addressed by the Court in Bernard v. Brown, 4 
Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the veteran's claim on a de novo 
basis would cause prejudice to the veteran as that issue was not 
considered by the RO.  As the instant claim is being remanded to 
the RO for evidentiary considerations, however, any potential 
prejudice to the veteran precipitated by the reopening of this 
claim will be rendered moot.


ORDER

The claim of entitlement to service connection for a heart 
disorder is reopened and well grounded.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current caselaw 
provides for a three-step analysis when a claimant seeks to 
reopen a final decision based on new and material evidence.  The 
Board has determined that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a heart disorder.  It was further determined that 
the instant claim is well grounded.  The RO, however, has not had 
the opportunity to consider the reopened claim.  Thus, the 
veteran's claim must be evaluated on the merits after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

With regard to a well-grounded claim, VA has a duty to assist the 
veteran in the development of facts.  The Court has held that the 
duty to assist the claimant in obtaining and developing available 
facts and evidence to support her claim includes obtaining all 
relevant medical records.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The RO must obtain copies of all treatment records 
relating to the veteran's cardiovascular disability to include 
those from Dr. Zelman. 

In addition, the Board notes that there is evidence that the 
veteran is in receipt of Social Security benefits.  The 
underlying medical records should be obtained from the Social 
Security Administration.  In Hayes v. Brown, 9 Vet.App. 67 
(1996), the United States Court of Appeals for Veterans Claims 
held that as part of the Secretary's obligation to review a 
thorough and complete record, VA is required to obtain evidence 
from the Social Security Administration.

Finally, the duty to assist also includes conducting a thorough 
and contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  Lineberger 
v. Brown, 5 Vet. App. 367 (1993).  In view of the medical 
evidence of record, especially the statements from Dr. Zelman, 
the veteran should be afforded a VA cardiology examination to 
identify all current heart disability and to determine if any 
current disability is attributable to service either directly or 
by aggravation.

Under the circumstances described above, this case is REMANDED 
for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated her 
for heart disability since service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record to include those from Dr. 
Zelman.  Thereafter, all records should be 
permanently associated with the claims 
file.  

2.  The RO should request from the Social 
Security Administration the medical records 
and any other records used as a basis to 
grant the veteran Social Security benefits.

3.  The veteran should be afforded a VA 
cardiology examination.  The claims folder 
must be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be done 
to determine the full extent of all 
disability present.  The examiner should 
provide a diagnosis for all current 
cardiovascular disability and provide the 
date of onset of each disability.  Based on 
a review of the medical evidence and the 
current examination, the examiner should 
provide the following medical opinions: 

a.  Whether it is at least as likely 
as not that there was an increase in 
severity of the preexisting heart 
disability from the time of entrance 
into service to the time of discharge.  
The answer to this question should be 
formulated using the underlined 
standard of proof.  The reasons and 
bases for the opinion should be 
discussed.

b.  If the answer to question "a." 
above is in the affirmative, the 
physician should note whether it is 
indisputable that the increase in 
severity during service of the 
preexisting heart disability was due 
to the natural progress of the 
disability?  The underlined word which 
constitutes the standard of proof 
should be used in formulating a 
response.  A discussion of the reasons 
for the opinion would be helpful.

c.  Is it at least as likely as not 
that chest pain syndrome, sick sinus 
syndrome with bradycardia/tachycardia, 
or atrial fibrillation, as reported by 
Dr. Zelman in his statements of 
record, are current manifestations of 
an increase in disability during 
service that was indisputably not due 
to the natural progress of the 
conditions?  The underlined standards 
of proof should be utilized in 
formulating a response.  The reasons 
and bases for any answer should be 
discussed in full, to include any 
opinions on which the physician and 
Dr. Zelman disagree.

4.  Upon receipt of the examination report, 
the RO should review the examination report 
to ensure that it is adequate.  If the 
examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all 
questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any way, 
she and her representative should be 
furnished an appropriate supplemental 
statement of the case which should include 
the provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear for 
a scheduled examination (the RO should also 
include in the claims folder a copy of the 
letter(s) scheduling the veteran for an 
examination and notifying her of the 
consequences for failure to appear for an 
examination).  They should then be afforded 
a reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of law.  
No inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

